 Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 1 of 10 PageID #: 64



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 VISTA PEAK VENTURES, LLC,                      §
                                                §
                   Plaintiff                    §
                                                §
        v.                                      §
                                                        NO. 2:18-CV-283
                                                §
 INNOLUX CORP.,                                 §       JURY TRIAL DEMANDED
                                                §
                   Defendant.
                                                §
                                                §

              ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT

       Defendant Innolux Corp. (“Innolux”) hereby responds to the Complaint for Patent

Infringement filed by Plaintiff Vista Peak Ventures, LLC (“VPV”) on July 10, 2018, as follows:


                                              PARTIES

        1.      Innolux is without knowledge or information sufficient to form a belief as to the

 truth of the allegations of paragraph 1, and therefore denies them.

        2.      Innolux admits that Innolux was organized on January 14, 2003. Innolux also

 admits that it was listed on the Taiwan Stock Exchange Corporation (the “TSEC”) in October

 2006 and that it merged with TPO Displays Corporation and Chi Mei Optoelectronics

 Corporation on March 18, 2010, with Innolux as the surviving entity. Except as otherwise set

 forth herein, the allegations of paragraph 2 are denied.

        3.      Innolux admits that Innolux Corp. is a corporation organized and existing under

 the laws of the Republic of China, with its principal place of business located at No. 160, Kesyue

 Rd., Jhunan Science Park, Miaoli County 35053, Taiwan. Except as otherwise set forth herein,

 the allegations of paragraph 3 are denied.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 2 of 10 PageID #: 65



                              JURISDICTION AND VENUE

          4.   Innolux admits that VPV purports to allege a claim for patent infringement under

the Patent Laws of the United States, 35 U.S.C. §§ 271, 281, 284, and 285, among others. Except

as otherwise set forth herein, the remaining allegations of paragraph 4 are denied.

          5.   Innolux admits that this action purports to arise under 28 U.S.C. §§ 1331 and

1338(a). Except as otherwise set forth herein, the remaining allegations of paragraph 5 are

denied.

          6.   The allegations set forth in paragraph 6 of the Complaint state a legal conclusion

to which no response is required. To the extent a response is deemed necessary, Innolux admits

that its principal place of business is outside the United States. Innolux denies that venue is

convenient in this District for this matter, and asserts that there may be more appropriate venues

for the adjudication of the claims in the Complaint. Except as otherwise set forth herein, the

remaining allegations of paragraph 6 are denied.

          7.   The allegations set forth in paragraph 7 of the Complaint state a legal conclusion

to which no response is required. To the extent a response is deemed necessary, Innolux admits

that the pdf cited in the Complaint recites, “delivery hubs in major cities in Asia, Europe, and

America, so that we can achieve ‘deliver just in time’ object and strengthen the long term

cooperative relationship with customers” and “Given that the business of the Company covers

the entire world and the size mix of panels is complete, the Company is a comprehensive LCD

provider.” Except as otherwise set forth herein, the remaining allegations of paragraph 7 are

denied.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 3 of 10 PageID #: 66



        8.       The allegations set forth in paragraph 8 of the Complaint state a legal conclusion

to which no response is required. To the extent a response is deemed necessary, Innolux denies

the allegations of paragraph 8.

        9.       Denied.

        10.      Innolux admits that its 2016 Annual Report on page 76 lists 11,582,252,000 NT$

for “Amount of Sales 2016” for “America.” Except as otherwise set forth herein, the remaining

allegations of paragraph 10 are denied.

        11.      Denied.

                    THE ASSERTED PATENTS AND TECHNOLOGY

        12.      Innolux admits that it sells TFT-LCD (thin-film transistor—liquid crystal

display) flat panel displays. Except as otherwise set forth herein, the remaining allegations of

paragraph 12 are denied.

        13.      Innolux denies that the Asserted Patents cover Innolux’s TFT-LCDs, their

components, and processes related to the same. Innolux admits that it has sold a model of TFT-

LCDs with model no. M270HGE-L30. Innolux is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of paragraph 13, and therefore denies

them.

        14.      Innolux admits that the URL provided in the Complaint directs to a webpage that

includes this image. Except as otherwise set forth herein, the remaining allegations of paragraph

14 are denied.

        15.      Innolux admits that the diagram referenced in paragraph 14 depicts at least a

portion of a TFT-LCD panel that contains a backlight module. Innolux is without knowledge
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 4 of 10 PageID #: 67



or information sufficient to form a belief as to the truth of the remaining allegations of paragraph

15, and therefore denies them.

       16.     Innolux admits that a TFT-LCD panel’s backlight module can contain many

components. Innolux is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of paragraph 16, and therefore denies them.

       17.     Innolux is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 17, and therefore denies them.

       18.     Innolux admits that a TFT-LCD panel may contain a backlight module with a

light source. Innolux is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of paragraph 18, and therefore denies them.

       19.     Innolux admits that a TFT-LCD panel may contain a backlight module. Innolux

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of paragraph 19, and therefore denies them.

                                           COUNT I

                    (INFRINGEMENT OF U.S. PATENT NO. 6,486,931)

       20.     Except as otherwise admitted, Innolux denies the allegations in Paragraphs 1-19.

       21.     Innolux admits that U.S. Patent 6,486,931 (“the ’931 patent”) is entitled “LCD

optical guide plate with a roughed back surface having projections that support a reflecting

sheet.” Innolux is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of paragraph 21, and therefore denies them.

       22.     Innolux admits that the face of U.S. Patent No. 6,486,931 indicates that it issued

from U.S. Patent Application No. 09/592,914. Except as otherwise set forth herein, the

remaining allegations of paragraph 22 are denied.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 5 of 10 PageID #: 68



       23.     Denied.

       24.     Admitted.

       25.     Denied.

       26.     Denied.

       27.     Denied.

       28.     Innolux admits that it has known of the ˊ931 patent at least as early as the filing

date of the Complaint. Innolux admits that between the approximate dates of April 26 and May

4, 2018, it was given access to a data room containing claim charts. Except as otherwise set

forth herein, the remaining allegations of paragraph 28 are denied.

       29.     Innolux admits that the provided website link goes to a Global Service webpage

associated with Innolux. Except as otherwise set forth herein, the remaining allegations of

paragraph 29 are denied.

       30.     Denied.

       31.     Denied.

                                         COUNT II

                   (INFRINGEMENT OF U.S. PATENT NO. 7,446,825)

       32.     Except as otherwise admitted, Innolux denies the allegations in Paragraphs 1-31.

       33.     Innolux admits that U.S. Patent 7,446,825 (“the ’825 patent”) is entitled

“Backlight unit, display device provided with the backlight unit, and method of manufacturing

the display device.” Innolux is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of paragraph 33, and therefore denies them.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 6 of 10 PageID #: 69



       34.     Innolux admits that the face of U.S. Patent No. 7,446,825 indicates that it issued

from U.S. Patent Application No. 11/490,119. Except as otherwise set forth herein, the

remaining allegations of paragraph 34 are denied.

       35.     Denied.

       36.     Admitted.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Innolux admits that it has known of the ˊ825 patent at least as early as the filing

date of the Complaint. Innolux also admits that it received a letter from Dominion Harbor

Group, LLC on or about February 17, 2018. Innolux also admits that between the approximate

dates of April 26 and May 4, 2018, it was given access to a data room containing claim charts.

Except as otherwise set forth herein, the remaining allegations of paragraph 41 are denied.

       42.     Innolux admits that the provided website link goes to a Global Service webpage

associated with Innolux. Except as otherwise set forth herein, the remaining allegations of

paragraph 42 are denied.

       43.     Denied.

       44.     Denied.

                                         COUNT III

                   (INFRINGEMENT OF U.S. PATENT NO. 7,593,070)

       45.     Except as otherwise admitted, Innolux denies the allegations in Paragraphs 1-44.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 7 of 10 PageID #: 70



       46.     Innolux admits that U.S. Patent 7,593,070 (“the ’070 patent”) is entitled

“Backlight unit, display device provided with the backlight unit, and method of manufacturing

the display device.” Innolux is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of paragraph 46, and therefore denies them.

       47.     Innolux admits that the face of U.S. Patent No. 7,593,070 indicates that it issued

from U.S. Patent Application No. 11/984,403. Except as otherwise set forth herein, the

remaining allegations of paragraph 47 are denied.

       48.     Denied.

       49.     Admitted.

       50.     Denied

       51.     Denied

       52.     Denied.

       53.     Denied.

       54.     Innolux admits that it has known of the ˊ070 patent at least as early as the filing

date of the Complaint. Innolux admits that between the approximate dates of April 26 and May

4, 2018, it was given access to a data room containing claim charts. Except as otherwise set

forth herein, the remaining allegations of paragraph 54 are denied.

       55.     Innolux admits that the provided website link goes to a Global Service webpage

associated with Innolux. Except as otherwise set forth herein, the remaining allegations of

paragraph 55 are denied.

       56.     Denied.

       57.     Denied.
 Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 8 of 10 PageID #: 71



                                    INJUNCTIVE RELIEF

         58.     The allegations set forth in paragraph 58 of the Complaint state a legal conclusion

 to which no response is required. To the extent a response is deemed necessary, Innolux denies

 the allegations of paragraph 58.

                                         CONCLUSION

         59.     Denied.

         60.     Denied.

                                        JURY DEMAND

       This paragraph requires no response.

                                    PRAYER FOR RELIEF

       Innolux denies that Plaintiff is entitled to any of the relief requested in the Prayer for

Relief or any other relief.

                                      GENERAL DENIAL

       Innolux denies any allegations in the Complaint not specifically admitted in Innolux’s

responsive pleadings above.

                                  AFFIRMATIVE DEFENSES

       Pursuant to Federal Rule of Civil Procedure 8(c), and without conceding that any of the

following necessarily must be pled as an affirmative defense or that Innolux necessarily bears the

burden of proof or persuasion for any of the following, Innolux asserts the following affirmative

defenses to Plaintiff’s Complaint. Innolux reserves the right to amend its Answer to add

affirmative defenses consistent with the facts discovered in the case.

                              FIRST AFFIRMATIVE DEFENSE
                                       (Invalidity)

       Upon information and belief, the subject matter of the ’931, ’825, and ’070 patents do not
 Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 9 of 10 PageID #: 72



meet the requirements of 35 U.S.C. §§ 101, et seq., and are therefore invalid, void and

unenforceable for failing to meet the conditions specified in 35 U.S.C. §§ 101, et seq., including

but not limited to 35 U.S.C. §§ 101, 102, 103, 112, 116 and/or 256.

                              SECOND AFFIRMATIVE DEFENSE
                                    (Non-Infringement)

        Innolux has not and does not infringe any claim of the ’931, ’825, and ’070 patents,

directly or indirectly, literally or under the doctrine of equivalents.

                              THIRD AFFIRMATIVE DEFENSE
                                   (35 U.S.C. §§ 286, 287)

        Any claim for damages for patent infringement brought by VPV is barred in whole or in

part by failure to mark under 35 U.S.C. § 287 and/or because the recovery sought is for alleged

infringement committed more than six years prior to the filing of its Complaint, which is barred

by 35 U.S.C. § 286.

                              FOURTH AFFIRMATIVE DEFENSE
                            (Laches/Waiver/Estoppel/Unclean Hands)

        Upon information and belief, VPV claims for relief and prayer for damages are barred in

whole or in part, and the ’931, ’825, and ’070 patents are unenforceable, on equitable grounds

including laches, waiver, equitable estoppel, and/or unclean hands. At a minimum, VPV is

barred from recovery of any pre-suit damages and any injunctive relief. The delay in asserting

infringement against Innolux was prejudicial to Innolux and, on information and belief,

unreasonable.

                               FIFTH AFFIRMATIVE DEFENSE
                                    (No Exceptional Case)

        Plaintiff cannot prove that this is an exceptional case justifying an award of attorney fees

against Innolux pursuant to 35 U.S.C. §285.
Case 2:18-cv-00283-JRG Document 20 Filed 01/15/19 Page 10 of 10 PageID #: 73



                                SIXTH AFFIRMATIVE DEFENSE
                                   (Adequate Remedies at Law)

          VPV’s claims for injunctive relief are barred at least because VPV has adequate

remedies at law and VPV cannot establish the necessary elements to be entitled to injunctive

relief.

                              SEVENTH AFFIRMATIVE DEFENSE
                                    (Lack of Willfulness)

          Innolux has not and does not willfully infringe any claim of the ’931, ’825, and ’070

patents, and therefore VPV is not entitled to any enhancement of damages under 35 U.S.C. §

284.

          Innolux reserves any and all rights to amend its Answer and Defenses to Plaintiff’s

Complaint and to add additional defenses as they become apparent.

 Dated: January 15, 2019                            Respectfully submitted,


                                                    /s/ Jeffrey L. Johnson
                                                    Jeffrey L. Johnson
                                                    State Bar No. 24029638
                                                    Orrick, Herrington & Sutcliffe LLP
                                                    609 Main St., 40th Floor
                                                    Houston, TX 77002
                                                    Telephone:             713.658.6450
                                                    Facsimile:             713.658.6401
                                                    jj@orrick.com

                                                    Robert J. Benson
                                                    California Bar No. 155971
                                                    2050 Main St., Suite 1100
                                                    Irvine, CA 92614
                                                    Telephone:            949.567.6700
                                                    Facsimile:            949.567.6710
                                                    rbenson@orrick.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    INNOLUX CORP.
